
 
Exhibit 10.4
TRANSACTION BONUS AGREEMENT
BY AND BETWEEN
SEQUA CORPORATION AND
ROBERT F. ELLIS
 
(WARWICK INTERNATIONAL GROUP LIMITED)
 
 
Sequa Corporation and its affiliates, subsidiaries, divisions, successors and
assigns (collectively, the “Company”) and Robert F. Ellis (the “Employee”) enter
into this Transaction Bonus Agreement (the “Agreement”) made this 5th day of
September, 2007, the terms and conditions of which are set forth below.
 
1.  
Transaction Bonus

 
The Company shall pay the Employee a transaction bonus in the amount of
$853,400, provided that (1) there is a “Change in Control” (as defined below) of
Warwick International Group Limited (“Warwick”) that occurs on or before
December 31, 2008, and (2) the Employee remains in the employment of the Company
until the Change in Control.  Such transaction bonus shall be paid to the
Employee in a single lump sum within fifteen (15) days after the Change in
Control.  For purposes of this Agreement, “Change in Control” means any
transaction pursuant to which (a) any one person, or more than one person acting
as a group, acquires ownership of stock of Warwick that, together with stock
held by such person or group, constitutes the total fair market value or total
voting power of the stock of Warwick or (b) any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons) all
or substantially all of the business and assets from Warwick; provided, however,
that a transfer of assets to an entity that is controlled by the shareholders of
Warwick or their affiliates immediately after the transfer shall not constitute
a Change in Control for purposes of this Agreement.  The transaction
contemplated by that certain Agreement and Plan of Merger dated as of July 8,
2007 by and among Blue Jay Acquisition Corporation, Blue Jay Merger Corporation
and Sequa Corporation shall in no event constitute a Change in Control for
purposes of this Agreement.
 
2.  
Withholding

 
The Company shall withhold from the bonus payment described in Section 1 of this
Agreement, amounts of withholding and other taxes due in connection with such
payment.
 
3.  
Governing Law and Choice of Forum

 
This Agreement shall be governed and construed in accordance with the laws of
the State of New York without regard to its conflict of laws provisions.
 
-1-

--------------------------------------------------------------------------------


 
4.  
Modification

 
No modification of this Agreement shall be valid unless made in writing wherein
specific reference is made to this Agreement and signed by both parties hereto.
 
5.  
Binding Effect

 
This Agreement shall be binding upon the Employee, the Employee’s heirs,
executors and administrators and shall inure to the benefit of the
Company.  This Agreement shall be binding upon the Company (including its
successors and assigns).  This Agreement may not be assigned by Employee, but
may be assigned by Sequa Corporation to a purchaser of its business or assets.
 

 6.     Confidentiality

        
      Employee agrees that the terms of this Agreement are strictly confidential
and he or she, without the prior written consent of the Company, shall not
disclose in any way to any third person the terms and conditions of this
Agreement.  Nothing in this section shall be construed to prohibit the
disclosure of such information by Employee to his immediate family members or to
any legal or financial advisor, provided that persons to whom the disclosure is
being made agree to be bound by the confidentiality provisions of this
section.  Nothing in this section shall be construed to prohibit the disclosure
by Employee of such information as may be required by law.


 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement, as of the date first written above.
 


 
                                EMPLOYEE


 
                                /s/ Robert F.
Ellis                                               
                                Robert F. Ellis
 
 
 
                                SEQUA CORPORATION
 
                                By:     /s/ Martin Weinstein         
 
 
 
 
 
 
 
 
-2-



